DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 2 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 

As to claim 2, Takasaki (US 2009/0303155) is the closes Prior Art of record which discloses a method of operation of a display device comprising: a pixel portion including a plurality of pixels (pixels 110 of fig. 2); and a circuit (circuit of fig. 2), wherein the circuit includes a plurality of first transistors (transistors 254 of fig. 2), wherein each of the plurality of pixels includes a second transistor (transistor 114 of fig.2) and a display element (LC 116 of fig. 2), wherein gates of the plurality of first transistors are electrically connected to each other (gates of 254 connected to DSG of fig. 2), wherein gates of the plurality of second transistors are electrically connected to each other (gates of 114 are connected to a scan line of fig. 2), wherein first terminals of each of the plurality of first transistors are electrically connected to a wiring (connected to DSD of fig. 2), wherein second terminals of each of the plurality of first transistors are electrically connected to the pixel portion (connected to data lines DL of fig. 2), wherein each of the plurality of pixels is electrically connected to the wiring via one of the plurality of the first transistors (110 connected to DSD via 254 of fig. 2), wherein a predetermined potential is supplied to the wiring (predetermined precharge voltage DSD [0046]), but Takasaki alone or in combination with other art of record fails to disclose that a frame period comprises a first period and a second period longer than the first period, wherein in the first period a first high voltage is supplied to the gates of the second transistors, wherein in the second period a first low voltage is supplied to the gates of the second transistors, wherein the first period comprises a third period and a fourth period following the third period, wherein during the third period a second high voltage is supplied to the gates of the first transistors, wherein during the fourth period a second low voltage is supplied to the gates of the first transistor, and wherein during the fourth period a potential corresponding to a video signal is supplied to the pixel. (Emphasis Added.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623